

EXHIBIT 10.21
 
PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of December 15, 2008,
by and between BP Parallel Corporation, a Delaware corporation (“Berry”), and
Apollo Management VI, L.P., a Delaware limited partnership (“Apollo”).
 
WHEREAS, Apollo and its affiliates from time to time purchase securities in open
market or privately negotiated transactions for their own account, including
debt securities;
 
WHEREAS, Apollo intends to facilitate from time to time during the term of this
Agreement certain purchases by Berry of outstanding debt securities of Berry
Plastics Corporation or Berry Plastics Group, Inc. by purchasing such debt
securities in open market or privately negotiated transactions (any such debt
securities so purchased by Apollo, the “Notes”); and
 
WHEREAS, Apollo may propose to Berry that any purchases by Apollo of Notes be
subject to the terms of this Agreement, on the terms contemplated by this
Agreement, mutatis mutandis.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
agreements and warranties herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
 
1.           Designation of Notes.  From time to time Apollo may propose to sell
Notes to Berry in accordance with this Agreement.  In the event Berry desires to
purchase any such Notes, Apollo and Berry agree to execute a schedule of
designated notes (each a “Designated Notes Schedule”) which shall describe,
among other things, the Notes to be acquired, the anticipated Closing Date and
the Consideration (as defined below) therefore.  Notes set forth on a Designated
Notes Schedule are referred to herein as “Designated Notes.”  For avoidance of
doubt (a) in the event Apollo has acquired any Notes prior to the date of this
Agreement, such Notes shall not be Designated Notes unless included on a
Designated Notes Schedule signed by Berry and Apollo and (b) the parties may
execute a Designated Notes Schedule prior to the purchase by Apollo of the
applicable Designated Notes, in which case the Designated Notes Schedule may
provide (i) the range of acceptable purchase prices with respect to Apollo’s
purchase of such Designated Notes and (ii) that such Designated Notes Schedule
shall be void and of no force and effect if Apollo has not acquired any of such
Designated Notes by the end of a specified period.
 
2.           Purchase and Sale. (a) Subject to the terms and conditions herein
set forth, Berry agrees to purchase, or cause one of its affiliates to purchase,
from Apollo, and Apollo agrees to sell to Berry or such affiliate, on a Closing
Date (as hereinafter defined), any Designated Notes held by Apollo as of such
Closing Date in exchange for the sum of Apollo’s purchase price of such
Designated Notes set forth in the applicable Designated Notes Schedule, plus any
reasonable out of pocket fees and expenses incurred by Apollo (such amount to be
provided to Berry in reasonable detail) in connection with Apollo’s purchase
(collectively, the “Consideration”), provided, however, that if the conditions
set forth in Section 7(b) or (c) are not satisfied prior to or on the fifth day
following the filing of the fiscal quarter results for the third fiscal quarter
following Apollo’s purchase of any Designated Notes, then Apollo may sell such
Notes to third parties on terms and conditions reasonably acceptable to Apollo
(a “Third Party Sale”). For the avoidance of doubt, any interest on the
Designated Notes accruing between the date of Apollo’s purchase and the Closing
Date (or any sale of Designated Notes pursuant to the preceding proviso) shall
be for Apollo’s account.
 
(b) Upon the earlier of a binding agreement for a Third Party Sale or
consummation of a Third Party Sale, this Agreement shall no longer be effective
with respect to the Notes that are the subject of the Third Party Sale, and
neither party shall have any liability or obligation to the other party hereto
with respect to such Designated Notes.
 
3.           Representations and Warranties of Berry. Berry hereby represents
and warrants to Apollo, as of the date of this Agreement and as of any Closing
Date, as follows:
 
(a)           Due Organization. Berry has been duly formed and is validly
existing as a corporation in good standing under the laws of the State of
Delaware.
 
(b)           Authorization. Berry has the requisite power to enter into this
Agreement and the transactions contemplated hereby and to carry out its
obligations hereunder and thereunder. This Agreement has been duly authorized,
and this Agreement has been duly executed and delivered by Berry and constitutes
a valid and binding agreement enforceable in accordance with its terms, except,
to the extent that enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other laws affecting the enforcement of creditors
rights generally or by general equitable principles. Neither the execution and
delivery of this Agreement, the consummation of the transactions contemplated
hereby, nor compliance with the terms, conditions or provisions of this
Agreement will be a violation of any of the terms, conditions or provisions of
Berry’s organizational documents (as amended through the Closing Date).
 
4.           Representations and Warranties of Apollo. Apollo hereby represents
and warrants to Berry, as of the date of this Agreement and as of any Closing
Date, as follows:
 
(a)           Due Organization. Apollo is duly organized and is validly existing
as a limited partnership in good standing under the laws of the State of
Delaware.
 
(b)           Authorization. Apollo has the requisite power to enter into this
Agreement and the transactions contemplated hereby and to carry out its
obligations hereunder and thereunder. This Agreement has been duly authorized,
executed and delivered by Apollo and constitutes a valid and binding agreement
of Apollo enforceable in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other laws affecting the enforcement of creditors rights
generally or by general equitable principles. Neither the execution and delivery
of this Agreement, consummation of the transactions contemplated hereby, nor
compliance with the terms, conditions or provisions of this Agreement, will be a
violation of any of the terms, conditions or provisions of Apollo’s
organizational documents (as amended through the Closing Date).
 
(c)           Title. As of the Closing Date, Apollo will have good and valid
title to the Designated Notes, free and clear of any and all liens,
encumbrances, claims, security interests and other legal or equitable
encumbrances of any nature whatsoever, and at the Closing Date, upon delivery of
the Consideration therefor, Apollo will deliver to Berry good, valid and
marketable title to the Designated Notes, free and clear of all liens,
encumbrances, claims, security interests and other legal or equitable
encumbrances of any nature whatsoever.
 
5.           Public Announcements. The parties will consult with each other
before issuing, and provide each other with the reasonable opportunity to review
and comment upon, any press release or otherwise making any public statements
with respect to the transactions contemplated by this Agreement, and shall not
issue any such press release or make any such public statement without the
reasonable consent of the other party, except as may be required by applicable
law, by court process or by obligations pursuant to any listing agreement with
any national securities exchange or transaction reporting system so long as the
other party is notified promptly by the disclosing party of such press release
or public statement.
 
6.           Closing. With respect to the acquisition of Designated Notes
specified in Designated Notes Schedule, the closing thereof (a “Closing”) shall
occur at 10:00 a.m. (Eastern time) as soon as practicable after the execution of
such Designated Notes Schedule but in any event no later than the second
business day following the date upon which all of the conditions set forth in
Section 6 and Section 7 are satisfied or waived (other than those conditions
that by their nature are to be satisfied at the Closing, but subject to the
satisfaction or (to the extent permitted by applicable law) waiver of those
conditions), or at such other place, time and date as shall be agreed in writing
between Berry and Apollo (such date being the “Closing Date”). The Closing shall
take place in person or electronically, at a place as the parties shall mutually
agree, at which time the parties shall make the deliveries described below.
 
(a)           Deliveries by Berry. At the Closing, Berry shall deliver or cause
to be delivered to Apollo the sum of (i) the Consideration plus (ii) any accrued
and unpaid interest on the Designated Notes, which shall be delivered by wire
transfer of immediately available funds to the account specified by Apollo.
 
(b)           Deliveries by Apollo. At the Closing, Apollo shall deliver or
cause to be delivered to Berry a letter of transmittal in customary form
transferring the Designated Notes to Berry, together with such other documents
of transfer as Berry shall reasonably request, all in form and substance
reasonably satisfactory to Berry.
 
7.           Conditions to the Obligations of Berry. The obligations of Berry
under this Agreement are subject to the fulfillment of each of the following
conditions:
 
 (a)           Injunctions. No preliminary or permanent injunction or other
final order by any United States federal or state court shall have been issued
which prevents the consummation of the transactions contemplated hereby.
 
(b)           Financial Covenant Compliance. Berry Plastics Corporation shall be
in Pro Forma Compliance as defined in and pursuant to (i) the Second Amended and
Restated Term Loan Credit Agreement, dated April 3, 2007, by and among Berry
Plastics Corporation, Berry Plastics Group, Inc., the subsidiaries of Berry
Plastics Corporation party thereto, the lenders party thereto, Credit Suisse,
Cayman Islands Branch, as administrative agent and the other agents party
thereto, and (ii) the Amended and Restated Revolving Credit Agreement, dated as
of April 3, 2007, by and among Berry Plastics Corporation, Berry Plastics Group,
Inc., the subsidiaries of Berry Plastics Corporation party thereto, the lenders
party thereto, Bank of America, N.A. as administrative agent and the other
agents party thereto.
 
(c)           Other Debt Agreement Compliance.  Berry Plastics Corporation and
Berry Plastics Group, Inc. shall be in compliance with all other material
agreements evidencing material indebtedness of Berry Plastics Corporation or
Berry Plastics Group, Inc. as applicable; and the purchase and sale of
Designated Notes as contemplated by this Agreement shall be permitted under the
terms of all material agreements evidencing material indebtedness of Berry
Plastics Corporation and Berry Plastics Group, Inc.
 
8.           Conditions to the Obligations of Apollo. The obligations of Apollo
under this Agreement are subject to the fulfillment of each of the following
conditions:
 
(a)           Performance. Berry shall have performed and complied in all
material respects with all agreements, covenants, obligations and conditions
required by this Agreement to be performed or complied with by it.
 
(b)           Injunctions. No preliminary or permanent injunction or other final
order by any United States federal or state court shall have been issued which
prevents the consummation of the transactions contemplated hereby.
 
9.           Survival. The representations and warranties of the parties shall
survive the Closing indefinitely.
 
10.           Termination.  This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time:
 
(a)           by mutual written consent of Berry and Apollo;
 
(b)           by either Berry or Apollo if a permanent injunction or other final
order by any United States federal or state court shall have been issued which
prevents the consummation of the transactions contemplated hereby; or
 
(c)           by either Berry or Apollo upon thirty (30) days prior written
notice so long as Apollo no longer holds any Designated Notes.
 
11.           Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties and their respective legal
successors and permitted assigns. No provision of this Agreement is intended to
confer any rights, benefits, remedies, obligations or liabilities hereunder upon
any person or entity other than the parties and their respective legal
successors and permitted assigns. Neither party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the prior written consent of the other party.
 
12.           Notices. Any notice or other communication provided for herein or
given hereunder to a party shall be in writing and shall be given by delivery,
by telex, telecopier or by mail (registered or certified mail, postage prepaid,
return receipt requested) to the respective parties as follows:
 
If to Berry:
 
BP Parallel Corporation
101 Oakley Street
Evansville, Indiana 47710
Attn: Ira G. Boots
Fax: (812) 421-9804


If to any Apollo entity:
 
Apollo Management VI, L.P.
9 West 57th St.
New York, New York 10019
Attn: Robert V. Seminara
Fax: (212) 515-3263


or to such other address with respect to a party as such party shall notify the
other in writing.
 
13.           Waiver. No party may waive any of the terms or conditions of this
Agreement, nor may this Agreement be amended or modified, except by a duly
signed writing referring to the specific provision to be waived, amended or
modified. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
 
14.           Entire Agreement. This Agreement constitutes the entire agreement,
and supersedes all other prior agreements and understandings, both written and
oral, among the parties and their affiliates.
 
15.           Expenses. Except as otherwise expressly contemplated herein to the
contrary, regardless of whether the transactions contemplated hereby are
consummated, each party shall pay its own expenses incident to preparing for,
entering into and carrying out this Agreement and the consummation of the
transactions contemplated hereby.
 
16.           Captions. The Section and Paragraph captions herein are for
convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.
 
17.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument. This Agreement shall become effective
when each party shall have received counterparts hereof signed by each of the
other parties.
 
18.           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES OF SUCH STATE.
 
19.           Jurisdiction; Venue; Services of Process. Each of the parties
hereto hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the Delaware Court of Chancery in and for New Castle
County, or in the event (but only in the event) that such court does not have
subject matter jurisdiction over such action or proceeding, the United States
District Court for the District of Delaware, for any proceeding arising out of
or relating to this Agreement and the transactions contemplated hereby (and
agrees not to commence any proceeding relating thereto except in such courts),
and further agrees that service of any process, summons, notice or document by
U.S. registered mail to its respective address set forth in this Agreement shall
be effective service of process for any proceeding brought against it in any
such court.  Each of the parties hereto hereby irrevocably and unconditionally
waives any objection to the laying of venue of any proceeding arising out of
this Agreement or the transactions contemplated hereby in the Delaware Court of
Chancery in and for New Castle County, or in the event (but only in the event)
that such court does not have subject matter jurisdiction over such action or
proceeding, the United States District Court for the District of Delaware, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such proceeding brought in any such court has
been brought in an inconvenient forum.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
20.           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.
 


 
[The remainder of this page is intentionally blank.]
 


 

 W/1324927v5
 


 


 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first executed.
 


 
BP PARALLEL CORPORATION




By:           ____________________________________
Name:
 
Title:
 
APOLLO MANAGEMENT VI, L.P.


By: AIF VI Management, LLC, its General Partner




By:           ____________________________________
Name:
 
Title:
 


